Proceeding pursuant to CPLR article 78 to review a determination of the respondent *870Commissioners of the Plainview Water District, dated November 19, 1985, which, after a hearing, terminated the petitioner’s employment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner’s employment was terminated after a hearing based upon charges that on a particular day he refused to follow orders from a supervisor, was disrespectful and verbally abusive in doing so, and that following this conduct made a threatening gesture toward the supervisor and had physical contact with him. We find the determination that the petitioner is guilty of these charges to be supported by substantial evidence in the record, and do not find the punishment imposed in this case to be so disproportionate to the offense as to be shocking to one’s sense of fairness. We therefore confirm the determination and the sanction imposed (see, Matter of Purdy v Kreisberg, 47 NY2d 354, 358, 360).
The petitioner’s remaining contentions have been reviewed and found to be without merit. Mangano, J. P., Rubin, Kooper and Harwood, JJ., concur.